In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Queens County (Hunt, J.), dated October 26, 2004, which, upon a fact-finding order of the same court dated September 17, 2004, made after a hearing, finding that the appellant had committed acts which, if committed by an adult, would have constituted the crimes of attempted assault in the third degree and menacing in the third degree, adjudicated her to be a juvenile delinquent, and placed her on probation for a period of 15 months. The appeal brings up for review the fact-finding order dated September 17, 2004.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Viewing the evidence in the light most favorable to the presentment agency (see Matter of David H., 69 NY2d 792 [1987]; Matter of Rosario S., 18 AD3d 563 [2005]), we find that it was legally sufficient to establish beyond a reasonable doubt that the appellant had committed acts which, if committed by an adult, would have constituted the crimes of attempted assault in the third degree and menacing in the third degree (see Matter of Fatia I., 21 AD3d 961 [2005]). Moreover, upon the exercise of our factual review power, we are satisfied that the findings of fact were not against the weight of the evidence (see Matter of Fatia I., supra). Adams, J.P., S. Miller, Ritter and Rivera, JJ., concur.